 


114 HR 652 IH: State Transportation and Infrastructure Financing Innovation Act (STIFIA)
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 652 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Hanna (for himself and Ms. Hahn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to reauthorize the State infrastructure bank program. 
 
 
1.Short titleThis Act may be cited as the State Transportation and Infrastructure Financing Innovation Act (STIFIA). 2.State infrastructure bank programSection 610 of title 23, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)15 percent of the funds apportioned to the State for each of fiscal years 2016 through 2020 under each of sections 104(b)(1) and 104(b)(2); and; (B)in paragraph (2), by striking 2005 through 2009 and inserting 2016 through 2020; 
(C)in paragraph (3), by striking 2005 through 2009 and inserting 2016 through 2020; and (D)in paragraph (5), by striking section 133(d)(3) and inserting section 133(d)(4); and 
(2)in subsection (k), by striking 2005 through 2009 and inserting 2016 through 2020.  